Title: To Thomas Jefferson from Tench Coxe, 1 March 1802
From: Coxe, Tench
To: Jefferson, Thomas


          
            Sir
            Philada. March 1. 1802
          
          The idea I lately took the liberty to suggest may have appeared visionary and strange, but on much reflexion I am convinced that it is the interest of the United States that such a measure should be adopted either by the Government, or by the mercantile interest varying the form of course so as to render it proper for them. I beg leave to submit the reasons.
          We are now dependent upon one foreign nation in too great a degree for our supplies, our law notions, the stock of many of our monied institutions, our dresses, furniture & fashions, our didactic books and our credit business. I do not know the new source from which we can probably draw supplies so extensive as that I have pointed out. To teach that distant Nation to turn its industry to every species of manufacture would tend to a proper estimation of our consumption, by Europeans, and particularly by our present great supplier. She dares not interrupt our trade with the distant Nation, because it is their rule to banish, at once, all foreigners who impede the coming & going of other foreigners. Were she to give offence to that distant nation, it would affect her standing in all that geographical quarter of the world—To increase our independence on that country is to my mind an endeavour, which we are solemnly admonished to pursue.
          Cheapness of supplies is the most important object to the farmer and the merchant.
          The silk branch will be long maturing here, for we are above or beyond the little business of raising the worm. It may have risen to its height in France and Italy in monastries & convents, and among a numerous poor. It cannot injure us to fill our stores with cheap instead of dear foreign silks for use at home or sale to our West Indian, & South American neighbours.
          It is confessed that the cotton branch is very differently circumstanced, but as the goods they make are generally fine, it will not interfere with our infant & bulky manufactures to import them from thence. A vast object would be to teach the distant nation to produce and procure from their neighbours, who may shut us out, the various groceries, which France and England may again prohibit. Coffee, cocoa, ginger, sugar, would all be procurable from China if they would attend to and improve the cultivation & preparation. These things would diminish the cultivation of cotton there, for they would make tropical productions for Europe & us. We shall be in a bad situation, if we depend upon European avidity for our supplies of Sugar, coffee, & cocoa particularly. The spices are not yet raised with sufficient generality, but the soil and climate of that country might do much for that branch, and their intercourse with better situated Asiatics might do more. China would be impatient and probably successful against European restrictions in Asia, and it might tend to give us at least an indirect participation in Asiatic productions, if her free port of Canton were made an Emporeum for that Quarter of the world. All its magazines would be open to us.—
          It is through so great and numerous a nation that we can most easily hope for the emancipation of East Indian commerce—a great desideratum.
          There are other considerations which might be detailed to prove the expediency of the attempt suggested; but the multiplication of all manufactures of which they have the raw materials, fine cottons excepted, the multiplication of Sugar, coffee, cocoa, pimento & ginger, the independency of our commerces, the independence of India commerce, & the probable friendship of China will be relied on for the present—This will be a lowpriced cash trade, for which we are now prepared—It will not diminish Revenue—
          I have the honor to be, Sir, your respectful & obedt. Servt.
          
            Tench Coxe
          
          
            It will be remembered, that China extends from 20 to 41, and has 333,000 people. There is no such magazine of human industry and agricultural production under one Government any where upon Earth. It is a power with proper management capable of many beneficial applications. The present Executive power of the United States, and our kind of Government may derive much credit in the world by a private thorough survey of the different parts of the world, and by measures calculated to them to pursuits conducive to their own interests and ours—China is a vast object, and without one preventing bar, as it is humbly conceived. This matter hitherto unobserved on except in these two letters might be brought into commercial notice, if approved, and when more matured. If made public now it will excite opposition and intrigue to defeat it here and in Europe. Institutions, filled with Englishmen and wth. importers from England would keep back specie, refuse discounts, embarrass insurances and play off the whole power of commercial devices. In case of a shock to G.B. or if a war with her, such a source of supply would be deeply important to this country as it regards mere supply and commercial revenue, on which we are about to rest—
          
        